 Case 2:21-cv-06185-BRM-ESK Document 2 Filed 03/31/21 Page 1 of 4 PageID: 6




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                               :
ADONIS M. RAMIREZ,                             :
                                               :       Case No. 2:21-cv-6185 (BRM) (ESK)
                       Plaintiff,              :
                                               :
       v.                                      :       MEMORANDUM AND ORDER
                                               :
ERNESTO CERIMELE, ESQ.,                        :
                                               :
                       Defendants.             :
                                               :

       Plaintiff Adonis M. Ramirez (“Plaintiff”), a prisoner at Essex County Correctional Facility,

is proceeding pro se with this civil complaint pursuant to 42 U.S.C. § 1983. Plaintiff has not paid

the filing fee nor has he filed an application to proceed in forma pauperis. Considering this

deficiency, for the following reasons, this matter is administratively terminated.

       Under the Act, a prisoner bringing a civil action in forma pauperis must submit an affidavit,

including a statement of all assets, which states that the prisoner is unable to pay the fee. 28 U.S.C.

§ 1915(a)(1). The prisoner also must submit a certified copy of his inmate trust fund account

statement for the six-month period immediately preceding the filing of his complaint. 28 U.S.C. §

1915(a)(2). The prisoner must obtain this statement from the appropriate official of each prison at

which he was or is confined. Id.

       The entire fee to be paid in advance of filing a civil complaint is $402. That fee includes a

filing fee of $350 plus an administrative fee of $52, for a total of $400. A prisoner who is granted

in forma pauperis status will, instead, be assessed a filing fee of $350 and will not be responsible

for the $50 administrative fee. If in forma pauperis status is denied, the prisoner must pay the full

$402, including the $350 filing fee and the $52 administrative fee, before the complaint will be

filed. If the prisoner is granted in forma pauperis status, the prisoner must pay the full amount of

                                                   1
 Case 2:21-cv-06185-BRM-ESK Document 2 Filed 03/31/21 Page 2 of 4 PageID: 7




the $350 filing fee as follows. 28 U.S.C. § 1915(b)(1). In each month that the amount in the

prisoner’s account exceeds $10.00, until the $350.00 filing fee is paid, the agency having custody

of the prisoner shall assess, deduct from the prisoner’s account, and forward to the Clerk of the

Court, payment equal to 20% of the preceding month’s income credited to the prisoner’s account.

28 U.S.C. § 1915(b)(2).

       Plaintiff may not have known when he submitted his complaint that he must pay the filing

fee, and that even if the full filing fee, or any part of it, has been paid, the Court must dismiss the

case if it finds that the action is: (1) frivolous or malicious; (2) fails to state a claim upon which

relief may be granted; or (3) seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2)(B). If the Court dismisses the case for any of these reasons, the Act

does not permit the prisoner to get his filing fee back.

       If the prisoner has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on any of the grounds listed above, he cannot bring another

action in forma pauperis unless he is in imminent danger of serious physical injury. 28 U.S.C. §

1915(g).

       In this action, Plaintiff failed to pay the applicable filing fee or submit an in forma pauperis

application of any kind. This matter must therefore be administratively terminated until such time

as Plaintiff either pays the filing fee or files a complete application to proceed in forma pauperis

including both an affidavit detailing his indigence and a certified six-month account statement

from the facility in which he is detained.

       IT IS therefore on this 31st day of March 2021,

       ORDERED the Clerk of the Court shall administratively terminate this case, without filing

the complaint or assessing a filing fee; Plaintiff is informed that administrative termination is not



                                                  2
 Case 2:21-cv-06185-BRM-ESK Document 2 Filed 03/31/21 Page 3 of 4 PageID: 8




a “dismissal” for purposes of the statute of limitations, and that if the case is reopened, it is not

subject to the statute of limitations time bar if it was originally filed timely, see Jenkins v.

Superintendent of Laurel Highlands, 705 F.3d 80, 84 n.2 (2013) (describing prisoner mailbox rule

generally); Dasilva v. Sheriff's Dept., 413 F. App’x 498, 502 (3rd Cir. 2011) (“[The] statute of

limitations is met when a complaint is submitted to the clerk before the statute runs ….”); and it is

further

          ORDERED that the Clerk of the Court shall send Plaintiff a blank form application to

proceed in forma pauperis; and it is further

          ORDERED that if Plaintiff wishes to reopen this case, he shall so notify the Court, in

writing addressed to the Clerk of the Court, Martin Luther King Building & U.S. Courthouse, 50

Walnut Street, Newark, NJ 07101, within 30 days of the date of entry of this Order; Plaintiff’s

writing shall include either (1) a complete, signed in forma pauperis application, including

a detailed affidavit containing a statement of all of his assets and a certified six month account

statement, or (2) the $402 fee including the $350 filing fee plus the $52 administrative fee; and it

is further

          ORDERED that upon receipt of a writing from Plaintiff stating that he wishes to reopen

this case, and either a complete in forma pauperis application including a detailed affidavit

containing a statement of all of his assets and a certified six month account statement or payment

of the filing and administrative fees within the time allotted by this Court, the Clerk of the Court

will be directed to reopen this case; and it is finally




                                                   3
 Case 2:21-cv-06185-BRM-ESK Document 2 Filed 03/31/21 Page 4 of 4 PageID: 9




       ORDERED that the Clerk of the Court shall serve a copy of this Order upon Plaintiff by

regular U.S. mail.



                                                  /s/Brian R. Martinotti_________
                                                  HON. BRIAN R. MARTINOTTI
                                                  UNITED STATES DISTRICT JUDGE




                                             4
